Opinion of the Court
Darden, Judge:
Tipton pleaded guilty to absence without leave that began April 17, 1969, and to five bad check offenses, all committed in May 1969. The dates of the offenses were such that admission of aggravating evidence in the form of Article 15 punishment revealing other instances of unauthorized absence was erroneous. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). Considering the offenses charged, the character of the inadmissible evidence, and the fact that the appellant did not "eceive the maximum punishment imposable, even though tried by special court-martial, we do not believe that the accused was prejudiced by the erroneous revelation of the Article 15 punishment. Accordingly, we affirm the decision of the Court of Military Review.
Chief Judge Quinn concurs.